Citation Nr: 1004476	
Decision Date: 01/29/10    Archive Date: 02/16/10

DOCKET NO.  07-39 500	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.  

2.  Entitlement to service connection for tinnitus.  



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

W. Harryman, Counsel



INTRODUCTION

The Veteran served on active duty in the United States Army 
from May 1968 to February 1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a March 2007 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Augusta, Maine.  

Issues not on appeal

The March 2007 rating decision also granted service 
connection for peripheral neuropathy of both upper 
extremities and both lower extremities, assigning a 
10 percent rating for each extremity.  The decision also 
denied an increased rating for the Veteran's service-
connected diabetes mellitus with erectile dysfunction, but 
did allow special monthly compensation based on loss of use 
of a creative organ.  To the Board's knowledge, the Veteran 
has not disagreed with any of those actions; therefore they 
are not in appellate status.  In addition, the March 2007 
rating decision denied service connection for posttraumatic 
stress disorder (PTSD), and the Veteran filed a NOD with 
that decision in June 2007.  However, a rating decision in 
October 2007 granted service connection for PTSD and 
assigned a 50 percent rating for the disability, rendering 
moot his appeal of the previous denial of service 
connection.  To the Board's knowledge, the Veteran has not 
disagreed with the October 2007 rating decision; therefore 
no issue relating to PTSD is in appellate status.  See 
Archbold v. Brown, 9 Vet. App. 124, 130 (1996) [pursuant to 
38 U.S.C.A. § 7105(a), the filing of a notice of 
disagreement initiates appellate review in the VA 
administrative adjudication process, and the request for 
appellate review is completed by the claimant's filing of a 
substantive appeal after a statement of the case is issued 
by VA].  




FINDINGS OF FACT

1.  The competent medical evidence of record supports a 
finding that a relationship exists between the Veteran's 
currently diagnosed bilateral hearing loss and his military 
service.  

2.  The competent medical evidence of record supports a 
finding that a relationship exists between the Veteran's 
currently diagnosed tinnitus and his military service.  


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was incurred in active military 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 
3.303, 3.385 (2009).  

2.  Tinnitus was incurred in active military service.  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.385 
(2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran seeks service connection for bilateral hearing 
loss and tinnitus.  

In the interest of clarity, the Board will first discuss 
certain preliminary matters.  The Board will then render a 
decision.  

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA includes an enhanced duty on the part of VA to 
notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  The VCAA 
also redefines the obligations of VA with respect to its 
statutory duty to assist claimants in the development of 
their claims.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002). 

 The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.  

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an 
approximate balance of evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  See 38 U.S.C.A. § 5107 (West 2002); 
38 C.F.R. § 3.102 (2009).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against 
the claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.  

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and 
any medical or lay evidence not previously provided to VA 
that is necessary to substantiate the claim.  As part of the 
notice, VA is to specifically inform the claimant and the 
claimant's representative, if any, of which portion, if any, 
of the evidence is to be provided by the claimant and which 
part, if any, VA will attempt to obtain on behalf of the 
claimant.  See 38 U.S.C.A. § 5103 (West 2002); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) [a letter 
from VA to an appellant describing evidence potentially 
helpful to the appellant but not mentioning who is 
responsible for obtaining such evidence did not meet the 
standard erected by the VCAA].  

After having carefully reviewed the record, the Board has 
concluded that the notice requirements of the VCAA have been 
satisfied with respect to the issues on appeal.  

The Board observes that the Veteran was informed of the 
evidentiary requirements for service connection in a letter 
from the RO dated August 3, 2006, including evidence of "a 
relationship between your disability and an injury, disease, 
or event in military service."  

Crucially, the RO informed the Veteran of VA's duty to 
assist him in the development of his claim in the above-
referenced letter, whereby the Veteran was advised of the 
provisions relating to the VCAA.  Specifically, the Veteran 
was advised in the August 2006 letter that VA would assist 
him with obtaining relevant records from any Federal agency, 
including records from the military and VA Medical Centers.  
The Veteran was also advised in the letter that a VA 
examination would be provided if necessary to decide his 
claim [an examination was in fact completed in September 
2006].  Additionally, the letter informed the Veteran that 
VA would make reasonable efforts to obtain private medical 
records.  

The August 2006 letter further emphasized: "If the evidence 
is not in your possession, you must give us enough 
information about the evidence so that we can request it 
from the person or agency that has it.  If the holder of the 
evidence declines to give it to us, asks for a fee to 
provide it, or VA otherwise cannot get the evidence, we will 
notify you.  It is your responsibility to make sure we 
receive all requested records that are not in the possession 
of a Federal department or agency."    

The August 2006 VCAA letter did not inform the Veteran that 
he should submit any evidence in his possession relevant to 
his claim.  The Board notes, however, that 38 C.F.R. § 3.159 
was revised, effective May 30, 2008.  See 73 Fed. Reg. 
23353-56 (Apr. 30, 2008).  The amendments [which apply to 
applications for benefits pending before VA on, or filed 
after, May 30, 2008], among other things, removed the notice 
provision requiring VA to request the appellant to provide 
any evidence in the appellant's possession that pertains to 
the claim.  See 38 C.F.R. § 3.159(b)(1) (2009).  
Nevertheless, in light of the favorable action taken herein, 
the Veteran is not prejudiced by any error in this regard.  
See Bernard v. Brown, 4 Vet. App. 384, 391-92 (1993).  
  
In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court 
observed that a claim of entitlement to service connection 
consists of five elements: (1) veteran status; (2) existence 
of a disability; (3) a connection between the appellant's 
service and the disability; (4) degree of disability; and 
(5) effective date.  Because a claim is comprised of five 
elements, the notice requirements of section 5103(a) apply 
generally to all five elements of that claim.  Therefore, 
upon receipt of an application for a service connection 
claim, section 5103(a) and section 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating or is necessary to 
substantiate the elements of the claim.  This includes 
notice that a disability rating and an effective date for 
the award of benefits will be assigned if service connection 
is awarded.  

In this case, element (1) is not at issue, and the Veteran 
was provided appropriate notice as to elements (2) and (3) 
as detailed above.  The Veteran was also provided specific 
notice as to elements (4) and (5), degree of disability and 
effective date, in the August 3, 2006, letter from the RO.  

In short, the record indicates that the Veteran received 
appropriate notice pursuant to the VCAA.  There is no 
indication that there exists any evidence which could be 
obtained which would have an effect on the outcome of this 
case as to this issue.  Therefore, no further VCAA notice is 
necessary.  See Dela Cruz v. Principi, 15 Vet. App. 143, 149 
(2001) [VCAA notice not required where there is no 
reasonable possibility that additional development will aid 
the appellant].  

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on 
the claim.  An examination is deemed "necessary" if the 
record does not contain sufficient medical evidence for VA 
to make a decision on the claim.  See 38 U.S.C.A. § 5103A 
(West 2002); 38 C.F.R. § 3.159 (2009).  

The Board finds that reasonable efforts have been made to 
assist the Veteran in obtaining evidence necessary to 
substantiate his claim, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating it.  In particular, the RO has received the 
report of a private medical examination of the Veteran.  He 
was also provided with a VA examination, the results of 
which will be discussed below.  To that end, when VA 
undertakes to provide a VA examination or obtain a VA 
opinion, it must ensure that the examination or opinion is 
adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  
The Board finds that the VA opinion obtained in this case is 
more than adequate, as it is predicated on a full reading of 
the service treatment records and a private examination 
report, consideration of the statements of the appellant, 
and provides a complete rationale for the opinion stated, 
relying on and citing to the records reviewed.  Accordingly, 
the Board finds that VA's duty to assist with respect to 
obtaining a VA examination or opinion with respect to the 
issue on appeal has been met.  38 C.F.R. § 3.159(c) (4).  
Nevertheless, in light of the favorable outcome of the 
appeal, any deficiency in the examination is essentially 
moot.

The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2009).  The Veteran has been accorded the opportunity to 
present evidence and argument in support of his claim and he 
has retained the services of a representative.  He 
specifically declined the opportunity to present testimony 
before the Board at a personal hearing.  

Accordingly, the Board will proceed to a decision on the 
merits as to the issues on appeal.  



Relevant law and regulations

Service connection - in general

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 
3.303 (2009).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 U.S.C.A. § 1113(b) (West 2002); 38 
C.F.R. § 3.303(d) (2009).  

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  

Service connection - hearing loss 

For certain chronic disorders, including sensorineural 
hearing loss, service connection may be presumed to have 
been incurred in service if the disease becomes manifest to 
a compensable degree within one year following separation 
from service.  See 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1137 (West 2002); 
38 C.F.R. §§ 3.307, 3.309(a) (2009).  

Service connection for impaired hearing shall only be 
established when hearing status as determined by audiometric 
testing meets specified pure tone and speech recognition 
criteria.  Audiometric testing measures threshold hearing 
levels (in decibels) over a range of frequencies (in Hertz).  
See Hensley v. Brown, 5 Vet. App. 155, 158 (1993).  

The determination of whether a claimant has a disability 
based on hearing loss is governed by 38 C.F.R. § 3.385 
(2009).  See Palczewski v. Nicholson, 21 Vet. App. 174 
(2008).  For the purposes of applying the laws administered 
by VA, impaired hearing will be considered to be a 
disability when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 
decibels or greater; or when the auditory thresholds for at 
least three of the frequencies 500, 1000, 2000, 3000, or 
4000 Hertz are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent. 38 C.F.R. § 3.385 (2009).  

1.  Entitlement to service connection for bilateral hearing 
loss.  

The Veteran contends that his current hearing loss was 
caused by his exposure to a mortar explosion and other noise 
exposure during service.  

As detailed above, in order to establish service connection, 
there must be (1) medical evidence of a current disability; 
(2) evidence of in-service incurrence of a disease or 
injury; and (3) medical evidence of a nexus between (1) and 
(2).  See Hickson, supra.  

With respect to Hickson element (1), current disability, the 
medical evidence indicates that the Veteran does suffer from 
a hearing loss disability for VA purposes [i.e., as is 
defined in 38 C.F.R. § 3.385].  In September 2006, a VA 
hearing examination was conducted by a VA audiologist.  CNC 
speech recognition scores were 100 percent in the Veteran's 
right ear and 96 percent in his left.  The audiometric 
examination showed the following puretone thresholds: 


HERTZ

500
1000
2000
3000
4000
Right
10
15
25
35
50
Left
15
10
25
45
50

As discussed above, 38 C.F.R. § 3.385 requires that the 
auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, and 4000 hertz, in ISO units, is 40 decibels or 
greater; or when the auditory thresholds for at least three 
of these frequencies are 26 decibels or greater; or when 
speech recognition scores are less than 94 percent.  The 
medical evidence of record demonstrates an auditory 
threshold of 40 dB or greater for each ear.  CNC speech 
recognition was not less than 94 percent in either ear.  As 
such, the Veteran's bilateral hearing loss has met the 
threshold established by 38 C.F.R. § 3.385.  Hickson element 
(1) has therefore been satisfied.  

With respect to Hickson element (2), in-service disease or 
injury, the Board will separately address disease and 
injury.  

Concerning disease, there is no evidence of any in-service 
ear disease.  Specifically, hearing loss [as that term is 
defined in 38 C.F.R. § 3.385] is not demonstrated in the 
service treatment reports.  Audiometry at the time of the 
Veteran's Medical Board examination in November 1969 
disclosed the following:


HERTZ

500
1000
2000
3000
4000
Right
0
0
0
-
10
Left
0
0
0
-
15

Moreover, there is no diagnosis of hearing loss for decades 
after service, so the presumptive provisions found in 38 
C.F.R. §§ 3.307 and 3.309 are not for application.  
Specifically, there is no competent medical evidence that 
the Veteran was diagnosed with or treated for bilateral 
hearing loss for more than thirty years after his separation 
from service.  The first diagnosis of hearing loss of record 
was a May 2006 private audiology evaluation, more than 
thirty years after the Veteran left military service.  

With respect to injury, meaning in this case acoustic 
trauma, the Veteran's DD Form 214 indicates that he worked 
as an infantry fire crewman; the service treatment records 
indicate that his Military Occupational Specialty related to 
mortar crew.  Moreover, the service treatment records 
document that he was severely injured in a mortar attack in 
March 1969, sustaining multiple fragment wounds, including 
to his left eye resulting in loss of vision.  The Veteran 
reports that he sustained acoustic trauma on a daily basis 
in service.  For the purposes of this decision, the Board 
will accept the Veteran's statement as to his daily noise 
exposure in service.  See 38 C.F.R. § 3.159(a)(2) [lay 
evidence is competent if it conveys matters that can be 
observed and described by a lay person]; see also Barr v. 
Nicholson, 21 Vet. App. 303 (2007).  Considering the above 
evidence, the Board concedes that he sustained acoustic 
trauma during service.  Thus, Hickson element (2) is also 
met.  

Regarding crucial Hickson element (3), medical nexus, to the 
extent that the Veteran himself is attempting to attribute 
his current hearing loss to incidents in service over thirty 
years ago, it is well-settled that lay persons without 
medical training, such as the Veteran, are not competent to 
comment on medical matters such as etiology.  See Espiritu 
v. Derwinski, 2 Vet. App. 492, 494-5 (1992); see also 38 
C.F.R. § 3.159 (a)(1) [competent medical evidence means 
evidence provided by a person who is qualified through 
education, training, or experience to offer medical 
diagnoses, statements, or opinions].  

The record contains two medical opinions regarding the nexus 
between the Veteran's current hearing loss and service.  The 
report of a private audiologist in May 2006 notes that the 
Veteran's medical history is significant for noise exposure 
during his military service, without hearing protection.  
She stated that the Veteran had mild to moderate 
sensorineural hearing loss in both ears, although speech 
discrimination was excellent in both ears.  The audiologist 
indicated that the type of noise exposure experienced by the 
Veteran during service was impulse noise.  She concluded 
that it was "highly likely that [the Veteran's] hearing loss 
...can be attributed to noise exposure while he served in the 
military."  

In September 2006, a VA audiometric examination was 
conducted.  The examination findings were reported above.  
The examiner stated that she had reviewed the claims file, 
although she did not discuss the private examiner's report 
and opinion.  The VA examiner noted that the report of the 
1969 Medical Board audiological evaluation revealed normal 
hearing bilaterally.  She opined, "Therefore, the veteran's 
hearing loss is not caused by or a result of military noise 
exposure."  

Clearly, the record contains divergent medical opinions as 
to the nexus of the Veteran's hearing loss to service.  But 
it is the Board's duty to weigh all of the evidence an 
information of record and to apply that evidence to the law.  
See 38 U.S.C.A. § 7104(a) (West 2002).  Importantly, as 
noted above, "a veteran need only demonstrate that there is 
an 'approximate balance of positive and negative evidence' 
in order to prevail."  See Gilbert v. Derwinski, 1 Vet. App. 
49, 53 (1990).  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  
See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.  

The VA examiner's report indicates that she reviewed the 
Veteran's claims file, whereas the private examiner 
apparently did not.  See 38 C.F.R. § 4.1 (2009) [It is 
essential, both in the examination and the evaluation of 
disability, that each disability be viewed in relation to 
its history.]  However, the private examiner considered the 
Veteran's reported acoustic trauma during service which the 
Board has conceded.  Further, there are no other post-
service treatment records to review.  So the Board finds 
that her failure to review the service treatment records is 
not prejudicial and does not detract from the probative 
value of her opinion.  Also, both examiners provided 
rationale for their opinions.  

The Board finds that the two medical opinions that are of 
record are of equal probative weight and that, therefore, 
there is an approximate balance of positive and negative 
evidence.  See Gilbert v. Derwinski, 1 Vet. App. 49, 53 
(1990); see also 38 U.S.C.A. § 5107(b) (West 2002).  
According the Veteran the benefit of the doubt, then, 
Hickson element (3) has also been satisfied.  

All three Hickson criteria having been met, service 
connection for bilateral hearing loss is established.  

The benefit sought on appeal is accordingly granted.  




2.  Entitlement to service connection for tinnitus.  

The Veteran contends that his current tinnitus was caused by 
his exposure to a mortar explosion and other noise exposure 
during service.  

With respect to Hickson element (1), current disability, the 
medical evidence indicates that the Veteran does suffer from 
tinnitus.  Both the September 2006 VA examination report and 
the May 2006 private audiologist's report note the Veteran's 
complaint of tinnitus.  There is no negative medical 
evidence on this point.  Accordingly, Hickson element (1), 
current disability, is satisfied.  

With respect to Hickson element (2), in-service disease or 
injury, as discussed above, the service treatment records do 
not reflect any evidence of ear disease. Moreover, there is 
no diagnosis of tinnitus for decades after service, so the 
presumptive provisions found in 38 C.F.R. §§ 3.307 and 3.309 
are not for application.  Specifically, there is no 
competent medical evidence that the Veteran was diagnosed 
with or treated for tinnitus for more than thirty years 
after his separation from service.  The first diagnosis of 
hearing loss of record was a May 2006 private audiology 
evaluation, more than thirty years after the Veteran left 
military service.  

However, as was also discussed above, the Board finds that 
the Veteran was exposed to acoustic trauma during service.  
Hickson element (2) is also met.  

Turning to crucial Hickson element (3), medical nexus, as 
with hearing loss, the two medical opinions that are of 
record - from the VA and private audiologists - provide 
conflicting medical evidence.  The VA examiner stated that 
the "[e]tiology of the 'once in a great while' tinnitus that 
only started a few years ago would be classified as normally 
occurring tinnitus."  Therefore, the audiologist concluded 
that the Veteran's tinnitus was not caused by or a result of 
military noise exposure.  

The Board notes that the private audiologist stressed the 
significance of the "impulse" type of noise exposure that 
the Veteran sustained as a result of explosions or weapon 
fire regarding his hearing loss and tinnitus, and the 
examiner concluded that it was "highly likely that [the 
Veteran's] ... tinnitus can be attributed to noise exposure 
while he served in the military."  

As with the opinions regarding hearing loss, the Board finds 
that both examiners' opinions concerning the etiology of the 
Veteran's tinnitus are supported by his history, and both 
are accompanied by appropriate rationale.  Accordingly, they 
are both competent and credible.  Therefore, the Board finds 
them to be of equal probative weight.  

Accordingly, there being an approximate balance of positive 
and negative evidence, and according the Veteran the benefit 
of the doubt, Hickson element (3) has also been satisfied.  
See Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990); see 
also 38 U.S.C.A. § 5107(b) (West 2002).  

All three Hickson criteria having been met, service 
connection for tinnitus is established.  

The benefit sought on appeal is accordingly granted.  


ORDER

Service connection for bilateral hearing loss is granted.  

Service connection for tinnitus is granted.  



____________________________________________
MICHAEL A. HERMAN
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


